internal_revenue_service number release date index number -------------------------------------- ----------------------------- ------------------------------ ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-127467-06 date date ------------------------------------------------------ -------------- re request for extension of time to make the election not to deduct the additional re request for extension of time to make the election not to deduct the additional first year depreciation taxpayer state shareholder ---------------------------------------------- date1 date2 date3 sbse official --------------------------------------------------- dear ------------ -------------------------- -------------------------- -------------------------- this letter responds to a letter dated date and supplemental correspondence submitted by taxpayer requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election not to deduct the additional first year depreciation under sec_168 of the internal_revenue_code for all classes of qualifying property placed_in_service in the taxable years ended date1 date2 and date3 facts taxpayer represents that the facts are as follows taxpayer is an s_corporation that is wholly owned by shareholder located in state and engaged in the business of short term automobile leasing shareholder files as a resident of state for tax purposes taxpayer timely filed its federal_income_tax returns for the taxable years ended date1 and date2 taxpayer filed its federal_income_tax return for the taxable_year ended date3 late plr-127467-06 state adopts federal taxable_income as the starting point for determining state taxable_income including any election made by the taxpayer in accordance with the internal_revenue_code on these returns taxpayer based on the advice of its tax_return_preparers did not make the election not to deduct the additional first year depreciation for all qualifying property placed_in_service during each of the taxable years ended date1 date2 and date3 and therefore did deduct the 30-percent additional first year depreciation for all qualified_property and the 50-percent additional first year depreciation for all 50-percent bonus_depreciation property placed_in_service during those taxable years however after taxpayer’s federal_income_tax return for the taxable_year ended date3 was prepared and after shareholder’s federal_income_tax return for that taxable_year was filed taxpayer’s tax_return_preparer determined that taxpayer should have elected not to deduct the additional first year depreciation for all qualifying property placed_in_service during each of the taxable years ended date1 date2 and date3 due to state tax consequences prior to the date taxpayer filed its taxable return for the taxable_year ended date1 state enacted a statute that did not fully adopt retroactively to the taxable_year the additional first year depreciation allowed under sec_168 under the state tax statute it was disadvantageous for taxpayer to not make the election not to deduct the additional first year depreciation for each of the taxable years in question because of the effect it had upon shareholder’s state tax_liability ruling requested accordingly taxpayer requests an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election not to deduct the additional first year depreciation under sec_168 for all property placed_in_service during the taxable years ended date1 date2 and date3 that qualifies for the additional first year depreciation law and analysis deduction for the taxable_year in which qualified_property is placed_in_service by a taxpayer sec_168 provides a 50-percent additional first year depreciation deduction for the taxable_year in which 50-percent bonus_depreciation property is placed_in_service by a taxpayer sec_168 provides a 30-percent additional first year depreciation sec_168 provides that a taxpayer may elect not to deduct the percent additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1 of the income_tax regulations as meaning in general each class of property described in sec_168 for example 5-year_property plr-127467-06 sec_168 provides that a taxpayer may elect to deduct 30-percent instead of 50-percent additional first year depreciation for any class of property that is 50-percent bonus_depreciation property placed_in_service during the taxable_year if this election is made sec_1_168_k_-1 provides that the allowable additional first year depreciation deduction is determined as though the class of property is qualified_property under sec_168 sec_1_168_k_-1 further provides that a taxpayer may elect not to deduct both 30-percent and 50-percent additional first year depreciation for any class of property that is 50-percent bonus_depreciation property placed_in_service during the taxable_year sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the property is placed_in_service by the taxpayer sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made in the manner prescribed on form_4562 depreciation and amortization and its instructions the instructions to form_4562 for the taxable years ended date1 date2 and date3 provided that the election not to deduct the additional first year depreciation is made by attaching a statement to the taxpayer’s timely filed tax_return indicating that the taxpayer is electing not to deduct the additional first year depreciation and the class of property for which the taxpayer is making the election sec_1_168_k_-1 further provides that the election is made separately by each person owning qualified_property or 50-percent bonus_depreciation property for example for each member of a consolidated_group by the common parent of the group by the partnership or by the s_corporation under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of ' sec_301_9100-3 provides that requests for relief under ' will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusions plr-127467-06 based solely on the facts and representations submitted we conclude that the requirements of and have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to make the election not to deduct the additional first year depreciation under sec_168 for all property placed_in_service by taxpayer during the taxable years ended date1 date2 and date3 that qualify for the additional first year depreciation this election must be made by taxpayer by filing an amended federal tax_return for each of these taxable years with a statement indicating that taxpayer is electing not to deduct the additional first year depreciation for all property placed_in_service during that taxable_year except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service in the taxable years ended date1 date2 and date3 is eligible for the additional first year depreciation deduction further this letter_ruling does not grant an extension of time for filing taxpayer’s federal tax_return for the taxable_year ended date3 in accordance with the power_of_attorney we are sending copies of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the sbse official this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely william p o’shea william p o’shea associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
